Judg-
ment of the circuit court reversed and iudgment of *393the court of common pleas affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error in reversing the judgment of the court of common pleas sustaining a general demurrer to the amended petition. The suit was brought by the city solicitor under Section 1777, Revised Statutes, for the specific performance of a contract to maintain water works and to supply the city and its inhabitants with water, the contract is not set out in the petition, it is not averred that it is in the power of the defendant to perform, and the allegations are so general and indefinite that they do not state a case either for forfeiture or specific performance. And this court proceeding to render the judgment that the circuit court should have rendered,
It is ordered and adjudged that the judgment of the court of common pleas be, and the same hereby is, affirmed, and that the defendant in error, The Akron Water Works Company, recover from the plaintiff in error, The City of Akron, its costs and that said city pay its own costs.
Summers, C. J., Davis, Shauck and Price, JJ., concur.